Exhibit 10.62

CA, Inc. Change in Control Severance Policy
(Amended and Restated as of January 7, 2013)


(Schedules as of May 6, 2015)


Schedule A
(2.99 Multiple)


Chief Executive Officer (Michael P. Gregoire)*
Executive Vice President and Chief Financial Officer (Richard J. Beckert)*
Executive Vice President and Group Executive, Worldwide Sales and Services (Adam
Elster)*


[Employees may be added or eliminated from time to time]


Schedule B
(2.00 Multiple)


Executive Vice President and Chief Marketing Officer (Lauren P. Flaherty)*
Executive Vice President and General Counsel (Michael C. Bisignano)*


[Employees may be added or eliminated from time to time]


Schedule C
(1.00 Multiple)


Executive Vice President, Strategy and Corporate Development (Jacob Lamm)
Executive Vice President, Global Operations and Information Systems (Paul L.
Pronsati)*


[Employees may be added or eliminated from time to time]




*Denotes participants not eligible for the excise tax-gross-up pursuant to
section 4(g) of the Policy.

